Citation Nr: 1116227	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  10-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1962 to January 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision, date in October 2009, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.  

The claim of an initial rating higher than 30 percent for PTSD is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hearing loss is manifested at most by auditory acuity level of II in the right ear and auditory acuity level of III in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in December 2008.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained VA records and private medical records.  

The Veteran was afforded a VA audiology examination in January 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Although the Veteran's claims file was not reviewed by the examiner on the VA examination in January 2009, the examiner recorded the Veteran's current complaints and provided a thorough audiology examination.  The Board therefore concludes that the examination was adequate for rating the disability.  See 38 C.F.R. § 4.2.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Rating Schedule provides a table (Table VI) to determine a Roman numerical designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  

The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases and to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992) 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a),(b).  

Facts and Analysis

On VA audiological examination in January 2009, the Veteran indicated he had communication difficulties in most situations and that he wears hearing aids.  Audiometry revealed that puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
50
45
50
90
95
LEFT
45
40
55
85
100

The puretone threshold average in the right ear was 70, and the average in the left ear was 70.  Speech discrimination in the right ear was 92 percent 88 percent in the left ear.  

VA treatment records include a February 2009 audiology report revealing the Veteran was fitted for hearing aids.  

At the December 2010 Travel Board hearing, the Veteran's spouse testified that he does not like to wear the hearing aids because the sounds are clearer and he cannot cope with it.  The Veteran testified that the hearing aids amplify his service-connected tinnitus.  

Applying the results of the January 2009 examination to Table VI, the findings of the audiological evaluation in January 2009 yield a numerical designation of II for the right ear as the average puretone decibel loss was 70, and the speech discrimination score was 92 percent.  For the left ear, the average puretone decibel loss was also 70, and the speech discrimination score was 88 percent, yielding a numerical designation of III for the left ear.  

Applying the results of Table VI, entering the numerical designations of II for the right ear and III for the left ear to Table VII, yields a disability rating of zero percent under Diagnostic Code 6100.  

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims, noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dept of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this regard, the January 2009 VA examiner specifically noted the Veteran's complaint that he has communication difficulties in most situations.  While the January 2009 examiner did not further address the functional effects caused by the Veteran's bilateral hearing loss, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in the examination.  The Board finds that no prejudice results to the Veteran and, as such, the Board may proceed with a decision.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for a bilateral hearing loss disability and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  

The Veteran's hearing loss is manifested by difficulty communicating in most situations.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  The Board also finds that the functional effects of the Veteran's hearing loss disability are adequately addressed by the record and referral for an extraschedular rating is therefore not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A compensable rating for a bilateral hearing loss disability is denied.  


REMAND

At the December 2010 Travel Board hearing, the Veteran testified that his PTSD symptoms have been getting worse in the past year, indicating that he has become more reclusive.  His spouse further testified that the medication no longer seems to be helping.  The Veteran also testified that he continues to receive VA treatment for his service-connected PTSD.  A review of the claims file found that the most recent VA treatment records of evidence are from March 2010.  The reports of VA treatment since that time are constructively of record, are pertinent evidence, and must be secured.  Furthermore, as the Veteran was last examined in July 2009, and in light of his testimony of worsening symptoms, a contemporaneous VA examination is necessary to determine the current severity of the PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete and updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for psychiatric disability since March 2010.  

2.  Schedule the Veteran for a VA examination to determine the current level of severity of the service-connected PTSD.  

The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should also be provided a copy of the General Rating Formula for Mental Disorders (following 38 C.F.R. § 4.130, Code 9440), and should note the presence or absence (and degree of severity) of each criterion for ratings in excess of 30 percent listed therein.  The examiner should specifically opine as to the impact the Veteran's psychiatric symptoms have on his occupational and social functioning.  The examiner should explain the rationale for all opinions given.

3.  After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


